DETAILED ACTION
This is responsive to the amendment dated 3/18/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112

Claims 1 -  8 and 10 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "progressively transform" in claim 1 is a relative term which renders the claim indefinite.  The term "progressively transform" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Progressively” describes a rate at which the water is transformed into steam and applicant does not set forth any definition surrounding this rate. 
The term “substantially misses" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially misses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “heat the water sufficiently to progressively transform at least some of the water into a steam of steam" in claim 8 is a relative term which renders the claim indefinite. Specifically, the term "sufficiently to progressively transform" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At what ‘progressive’ rate is the water turned into steam and what is sufficient to cause such a progressive rate?
The remaining claims are indefinite insofar as they depend on rejected base claims. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 7, 8, 10, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 8,272,152) in view of Chua et al. (US 9,567,705 hereinafer Chua). 
Regarding claim 1, Fernandez discloses a steaming device which is capable for use for shaving (100) comprising: a base configured to rest on a counter and including a reservoir (400) and a water heating mechanism (410) in thermal proximity thereto to heat the water progressively to transform at least some of the water into a stream of steam; a steam outlet (220) disposed distal to the base along a longitudinal axis of the device and configured to output the stream of steam, the outlet including a surface with orifices (250) from which the stream flows; and a steam delivery conduit (see annotated figure below) comprising a receiving end and a discharge end, the receiving end operably affixed to the base and the discharge end operably fixed to the outlet for delivering the stream from the base to the outlet (see annotated figure below), the 
Fernandez does not show explicitly show that that the outlet is hingedly connected to the steaming device such that the outlet’s motion is constrained relative to a portion of the steaming device to which the outlet is hingedly connected to pivotal motion. Fernandez also does not show that the outlet is a planar surface.  Attention is turned the Chua which teaches a similar steaming device with a steam delivery conduit (8, 9) which has a steaming mode (fig. 4) and a steam outlet (2) which is planar and having a plurality of orifices (fig. 1), the outlet being hingedly connected (11) to the steaming device such that motion of the outlet is constrained to pivotal motion. The planar surface has a first angle (fig. 5) in a put away mode (note that the conduit 9 is contracted into the rest of the steamer) and a second angle (fig. 4) in the steaming mode (note that the conduit 9 is extended from the remainder of the steamer), the angles being different, due to the hinge. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a hinged, planar outlet on the device of Fernandez so that there can be good contact between the device and the object being steamed. Under the proposed modification, the planar surface will 
Regarding claims 2 and 3, Fernandez as modified by Chua shows all of the instant invention as discussed above, and under the proposed modification, further provides that the planar surface of the steam outlet is adjustably pivotal during a steaming mode to a diagonal orientation (see diagonal orientation of 250 of Fernandez in fig. 6 and of 2 of Chua in fig. 4). The diagonal orientation is capable of causing steam to flow in front and under a user’s face. 
Regarding claim 7, Fernandez as modified shows all of the instant invention as discussed above, and further shows a movably body element which forms a longitudinal cavity that surrounds a majority of the steam delivery conduit and which is configured to slide along the longitudinal axis (see transition in fig. 8b to 8a) upwards to the steaming mode and downwards to the put away mode. 
Regarding claim 8, Fernandez discloses a steaming device which is capable for use for shaving (100) comprising: a base configured to rest on a counter and including a reservoir (400) and a water heating mechanism (410) in thermal proximity thereto to heat the water progressively to transform at least some of the water into a stream of steam; a steam outlet (220) disposed distal to the base along a longitudinal axis of the device and configured to output the stream of steam, the outlet including a surface with orifices (250) from which the stream flows; and a steam delivery conduit (see annotated figure below) comprising a receiving end and a discharge end, the receiving end operably affixed to the base and the discharge end operably fixed to the outlet for delivering the stream from the base to the outlet (see annotated figure below), the device configurable to two modes: a put away mode (fig. 8b) in which the steam delivery conduit is contracted towards or inside the base such that the steam outlet is compacted along the longitudinal axis with the rest of the steam device, and a steam mode in which the steam delivery conduit is extended away from the base along the longitudinal axis such that outlet is disposed further away from the base than in the put away mode (fig. 8a) such that the steam outlet is capable of being placed near a person’s face when resting on the counter.
Fernandez does not show explicitly show that that the outlet is hingedly connected to the steaming device such that the outlet’s motion is constrained relative to a portion of the steaming device to which the outlet is hingedly connected to pivotal motion.  Attention is turned the Chua which teaches a similar steaming device with a steam delivery conduit (8, 9) which has a steaming mode (fig. 4) and a steam outlet (2) which is planar and having a plurality of orifices (fig. 1), the outlet being hingedly connected (11) to the steaming device such that motion of the outlet is constrained to pivotal motion. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a hinged, planar outlet on the device of Fernandez so that there can be good contact between the device and the object being steamed. 
Regarding claim 10, Fernandez as modified by Chua shows all of the instant invention as discussed above, and under the proposed modification, further provides that the steam outlet is adjustably pivotal to a diagonal orientation (see diagonal orientation of 250 of Fernandez in fig. 6 and of 2 of Chua in fig. 4). The diagonal orientation is capable of causing steam to flow in front and under a user’s face. 
Regarding claim 14, Fernandez as modified shows all of the instant invention as discussed above, and further shows a movably body element which surrounds a majority of the steam delivery conduit and which is configured to slide along the longitudinal axis (see transition in fig. 8b to 8a) upwards to the steaming mode and downwards to the put away mode. 
Regarding claim 15, Fernandez discloses a steaming device which is capable for use for shaving (100) comprising: a base configured to rest on a counter and including a steam producing mechanism for producing a stream of steam (400, 410); a steam outlet (220) disposed distal to the base along a longitudinal axis of the device and configured to output the stream of steam, the outlet including a surface with orifices (250) from which the stream flows; and a steam delivery conduit (see annotated figure below) comprising a receiving end and a discharge end, the receiving end operably affixed to the base and the discharge end operably fixed to the outlet for delivering the stream from the base to the outlet (see annotated figure below), the device configurable to two modes, a steaming mode and a put away mode, wherein: in the put away mode (fig. 8b), the steam outer is closer to the base along the longitudinal axis than in the steaming mode, and in the steaming mode, the steam outlet is disposed further away from the base (fig. 8a) than in the put away mode and the orifices of the outlet are angled relative to the counter surface and are capable of directed the stream of steam towards a person’s face when the base is resting on the  counter surface.
Fernandez does not show explicitly show that that the outlet is hingedly connected to the steaming device such that the outlet’s motion is constrained relative to a portion of the steaming device to which the outlet is hingedly connected to pivotal motion.  Attention is turned the Chua which teaches a similar steaming device with a steam delivery conduit (8, 9) which has a steaming mode (fig. 4) and a steam outlet (2) which is planar and having a plurality of orifices (fig. 1), the outlet being hingedly connected (11) to the steaming device such that motion of the outlet is constrained to pivotal motion. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a hinged, planar outlet on the device of Fernandez so that there can be good contact between the device and the object being steamed. 
Regarding claim 17, Fernandez as modified by Chua shows all of the instant invention as discussed above, and under the proposed modification, further provides that the steam outlet is adjustably pivotal to a diagonal orientation (see diagonal orientation of 250 of Fernandez in fig. 6 and of 2 of Chua in fig. 4). The diagonal orientation is capable of causing steam to flow in front and under a user’s face. 

    PNG
    media_image1.png
    569
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    726
    media_image2.png
    Greyscale


Claims 6, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez and Chua, as applied to claims 8 and 15 above, in further view of Chua et al. (US 2016/0160434 hereinafter Chua ‘434)
Regarding claims 6, 13, and 19, Fernandez as modified shows all of the instant invention as discussed above, but does not show a steam control mechanism operably connected to the delivery conduit to control and adjust the output of steam through the outlet.  Attention is turned to Chua ‘434 which teaches a similar steaming device having a steam control mechanism/valve (para. [0049]) operably connected to the delivery conduit (5) for controlling and adjusting steam output through the outlet (note that closing and preventing flow and opening to begin flow is considered to be an adjustment).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a control mechanism/valve in the device of Fernandez as modified in order to allow the user to choose when to apply steam. 
Regarding claim 20, Fernandez as modified shows all of the instant invention as discussed above, and further shows a movably body element which surrounds a majority of the steam delivery conduit (see annotated figure above) and which is configured to slide along the longitudinal axis (see transition in fig. 8b to 8a) upwards to the steaming mode and downwards to the put away mode. 
Allowable Subject Matter
Claims 4, 5, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fernandez also shows that the steaming device has a power cord which is attached to a retractable mechanism which hides the cord inside a cavity in the base (col. 10, ln. 5-7) similar to that disclosed, but not claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754